.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Litke et al (US 20180355231) in view of Kihara et al (JP 2006022173), cited in IDS

Litke teaches a debondable adhesive composition, which is a part of  an assembly of a substrate and a carrier for the substrate (see Abstract), meeting the limitations of claim 3.
Regarding claim 6, Litke discloses the use of the adhesive above in semiconductor devices (see 0009).

Litke discloses that the adhesive contains bismaleimide compound, photoinitiator  (see claim 1)and resins based on cyanate esters (see 0109).
In reference to claim 2, Litke teaches a photoinitiator that  can be represented by triphenyl phosphine oxide (TPPO) (see 0126). TPPO reads on formula (2), where each R4 is phenyl group. 

Litke teaches the following bis-maleimide compound BMI 3000 (see 0053):








    PNG
    media_image1.png
    433
    819
    media_image1.png
    Greyscale

In turn, instant Application claims a compound, terminated by maleimide groups at both end of the chain and having the following fragment in its structure: 

    PNG
    media_image2.png
    107
    232
    media_image2.png
    Greyscale

Thus, the only difference between Litke’s and Applicant’s formulas is that the reference uses pyromellitic tetracarboxylic acid dianhydride (PMDA), while clamed formula has imide derivative of  hydrogenated   pyromellitic tetracarboxylic acid dianhydride (HPMDA or a cyclohexanetetracarboxylic tetracarboxylic acid anhydride). 


Kihara teaches a composition for forming excellent in heat resistance, covering properties, flatness, adhesion, flexibility, durability, stress cushioning properties, transparency, α-ray shielding ability, chemical resistance, weather resistance, electrical insulation properties and dielectric characteristic(see Abstract).

The polyimide possesses the following fragment:

    PNG
    media_image3.png
    123
    370
    media_image3.png
    Greyscale


Kihara  discloses that polyimide film having a cyclohexanetetracarboxylic acid skeleton derived from the tetracarboxylic acid component has high molecular weight and possesses excellent flexibility, durability  and  adhesiveness, and durability can be easily formed (see 0019).

Therefore, it would have been obvious to a use cyclohexanetetracarboxylic acid dianhydride instead of PMDA in Litke’s polyimide, since it provides good flexibility and adhesiveness. 

2.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Litke et al in view of Kihara as applied to claims 1-3 and 6 above, and further in view of Yamada et al (JP 2008-235833)

Litke and  Kihara do not teach the claimed thickness of the adhesive layer.

Yamada discloses an adhesive layer comprises a maleimide compounds having at least two maleimide groups in the molecule, and specifically, bismaleimide such as bis (4-maleimidephenyl) methane
Regarding claim 4, Yamada teaches that The thickness of the adhesive layer 20 is preferably 30 μm or less, more preferably 20 μm or less, and further preferably 10 μm or less (see 0068).

The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ,  325 U.S. at 335, 65 USPQ at 301, see also In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) and MPEP 2144.07.

Therefore, it would have been obvious to a use Yamada’s adhesive layer thickness in Litke’s application, since it represent a typical value for such film. 

Allowable Subject Matter
3.	Claim 5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Search for prior art does not result in a multilayer printed wiring board comprising an insulation layer of claim 1.
The closest prior art found is represented by Yamada. 
Yamada teaches an interlayer connection bonding sheet (100a) for a multilayer wiring board formed by laminating an adhesion layer (20a) containing on at least one side surface of an insulating base (10) composed of a resin composite (see Abstract).
However, Yamada fails to teach an insulation layer comprising a composition of claim 1.






4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY LISTVOYB whose telephone number is (571)272-6105. The examiner can normally be reached 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




GL
/GREGORY LISTVOYB/Primary Examiner, Art Unit 1765